Title: Commission as adjutant for southern district, 13 December 1752 [letter not found]
From: Dinwiddie, Robert
To: Washington, George

Document not found: commission as adjutant for southern district, Williamsburg, 13 Dec. 1752. For background to this document, see GW to Dinwiddie, 10 June 1752, n.2. On 6 Nov. 1752, some months after Lawrence Washington’s death, the governor and council “finding by Experience the Insufficiency of one [adjutant], fully to discharge a Business of so much Importance,” created four military districts and appointed an adjutant for each: Thomas Bentley for the frontier, William Fitzhugh for the Northern Neck and Eastern Shore, George Muse for the Middle Neck (between the Rappahannock and James rivers), and GW for the Southern District. GW’s commission as adjutant for the Southern District has not been located, but an entry in the Spotsylvania County Order Book for 10 Feb. 1753 states that “George Washington Esqr produced a Commission Under the hand and Seal of the Honble Robert Dinwiddie Esqr his Majesties Lieutenant Governor and Commander in chief of this colony, Dated the thirteenth day of December 1752 to be Major and Adjutant of the Militia, horse and foot, in the Countys of Princess Ann, Norfolk, Nansemond, Isle of Wight, Southampton, Surry, Brunswick, Prince George, Dinwiddie, Chesterfield, Amelia, & Cumberland, & took the oaths Appointed by law, & Signed Abjuration oath & repeated & Signed the test” (Spotsylvania County Order Book, 1749–55, p. 284, Vi Microfilm). His new post brought GW the title of major and a yearly stipend of £100.